Citation Nr: 1125176	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for dermatitis claimed as dermatology problems.  The record reflects that the Veteran failed to report for a Travel Board hearing, which had been scheduled at the RO in July 2006.  Then, in June 2007, he submitted a motion for a new hearing, and indicated that he believed he did not receive the prior notice due to the fact that his full name was not put on the notice.  In December 2009, he indicated he had undergone a name change in 1984 and requested that the name on his VA claim be corrected to his current name, R.V.W.J.  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DCC, in order to schedule the Veteran for Travel Board hearing at the RO before a Veterans Law Judge.  The record reflects that the Veteran was scheduled for a Travel Board hearing in April 2011, but failed to report.  Because a hearing was scheduled, the Board is satisfied that there has been substantial compliance with the remand directives as set out in the January 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Veteran's representative has submitted a letter essentially requesting that the Board adjudicate the Veteran's claim, noting that that due to his age and failing health, the Veteran had missed the scheduled hearings.  

With regard to the issue on appeal, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By August 1964 rating decision, the RO denied service connection for a skin condition.  The Veteran did not appeal the August 1964 RO determination, and it became final. 

2.  Evidence received subsequent to the final August 1964 RO rating decision, was not previously submitted to agency decisionmakers, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the final April 1964 RO rating decision, and, thus, the claim for service connection for a skin condition is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time.

II.  Factual Background and Analysis

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Amendments to §3.156, changing the standard for finding new and material evidence, are applicable in this case, because the appellant's claim to reopen was filed after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By August 1964 rating decision, the RO denied service connection for a condition, essentially based on findings that although the Veteran was treated on two occasions for an acute skin condition in service, there was no showing of a residual skin condition on discharge from service, nor was any current skin condition shown to be related to service or to the skin condition for which he was treated in service.  The Veteran was notified of the August 1964 rating decision and his appellate rights thereto, but he did not file an appeal.

Received from the Veteran in July 2004, was an informal claim to reopen his claim for dermatologic problems.  In considering the claim to reopen, the Board notes that the evidence of record at the time of the August 1964 rating decision included service treatment records (STRs), and VA treatment records.  

STRs showed that in August 1944, the Veteran was treated for dermatophytosis of the left foot.  Two weeks later, he was treated for excoriation of the left neck.  In December 1944, he complained of a sore ear, and was found to have an infected fissure of the upper lobe of the left ear.  On his discharge examination in April 1946, his skin was evaluated as normal.  

A final summary of a VA hospitalization from January through February 1964, showed the Veteran was admitted with a complaint of a generalized itching, weeping rash, which was worse than the previous week.  He reported having no trouble with his skin until the age of 19, while in the Army in the Pacific, and he noticed small, discreet patches of scaling and itching, which came and went until approximately four years prior when it became generalized and spread all over his body, especially in the folds of the arms and bands of the legs and neck.  It was noted that he had been hospitalized in April 1963 for marked pruritis and underwent an allergy work up, which showed he was allergic to chocolate, wool, dust, dogs, feathers, and nuts.  It was also noted that one week prior, a day after he ate an Almond Joy chocolate bar, he had marked flare-up of the skin with swelling up to the knees, and water blisters on the hands and palms, and was given Benadryl with improvement.  He also complained of pruritis and weeping of the skin wherever he scratched.  The final diagnoses included generalized atopic dermatitis or generalized neurodermatitis.  

Received from the Veteran in March 1964, was a claim for service connection for a skin rash, which he claimed he incurred in service on the island of Guam.  He indicated that to the best of his knowledge he was treated at the dispensary between the months of October and November 1945.  His first notice of a rash was reportedly after he had gone swimming, and when he dried himself off, he noticed his skin was "ashy".  He claimed he went to the dispensary a couple of days later to get lubricant for his skin.  He reported that as time went on he began to have trouble with his skin, and had small patches of scales that would spread.  He used ointment and Vaseline, and the scales went away, but then came back.  He claimed that the first real serious attack that he could recall occurred in August 1952, when his face and upper torso became swollen and scaly, and broke out in sores.  The next attack was a case of boils in September 1957 to June 1958, which he had all over his body until they went away and everything went back to normal.  Then in 1960 he reportedly began to get small patches of scaly and rough spots off and on, and in November 1962 it became worse.  In April 1963, he reported being hospitalized at the Brooklyn VA Hospital, and was discharged in June 1963.  He claimed that he had a reoccurrence in December 1963 and his legs became inflamed and swollen and he returned to the VA Hospital in Brooklyn in January 1964.  

Evidence submitted subsequent to the August 1964 RO rating decision includes numerous VA treatment records dated from 1969 through 2004, and the Veteran's lay statements.

VA treatment records showed that the Veteran underwent periodic treatment for variously diagnosed skin conditions from at least 1969 through 2004.  In October 1969 he was hospitalized for evaluation and treatment of a skin eruption.  It was noted that he had a history of chronic atopic dermatitis.  In September 1975, he reported a history of neurodermatitis for the past 25 - 26 years.  He also reported that he had recurrent severe dermatitis since 1945.  The impression at that time was generalized severe neurodermatitis.  In November 1975, it was noted that the Veteran was seen for allergy testing back in 1963, and that was his 2nd admission to the VA hospital.  In October 1977, he was treated for atopic dermatitis.  In May 1984, there was a notation of "1959 first BVA admission for dermatitis".  In November 1987 he was treated for atopic eczema.  In September 1989, it was noted that the Veteran had a history of neurodermatitis, but was asymptomatic at that time.  In October 1999, he was treated for eczematous dermatitis.   In August 2000, he was seen for follow up eczematous dermatitis, and examination showed mild to moderate xerosis/lichenification of the posterior legs, and one small area that was excoriated with a slight crust.  In July 2001, he was seen for follow up for atopic dermatitis, and examination of the legs showed hypopigmented macules, diffuse in areas, a few lichenified areas, and a few excoriations, and examination of the hands showed a few discrete scaly plaques.  In April 2004, he was noted to have multiple medical problems and eczema, and was seen for complaints of a rash.  The assessment was nummular eczema.  When seen for follow up a month later, in May 2004, he was noted to have lichenified excoriated plaques on the hands and popliteal fossas, and the assessment was nummular eczema and atopic dermatitis.  

In a letter dated in February 2007, the Ombudsman of the Public Advocate for the City of New York told the RO that the Veteran had requested assistance in his claim.  It was reported that the Veteran indicated that during his tour of duty he was sent to France where he developed a skin disease called neurodermatitis and was confined to sick bay for three weeks, after which he was shipped to the Pacific.  He claimed he was unaware of the nature of his condition, and did not report it until he returned to the United States.  

In a VA Form 646 from the Veteran's representative, received in February 2006, the Veteran reported that he was seen twice for a skin condition in the 1940s and at the present time had a skin condition.  

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To that end, the Board notes that the Veteran has essentially contended that he was first treated for a skin condition in service, and that after service he continued to receive treatment for a skin condition.  The Veteran is competent to report on the continuity of his skin symptomatology since service, and that he has had episodes of skin rashes since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In addition, STRs show treatment for skin conditions on two occasions, and VA treatment notes echo the reports of ongoing skin conditions, at least dating back to 1959.  Thus, the Board finds that the Veteran's contentions - when considered with the competent medical evidence of record - tend to show that a current skin condition may be related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent to the August 1964 rating decision is new, and is also material to the claim for service connection for a skin condition, as this evidence addresses the issue of whether the Veteran has a current skin disability that may be related to service, and therefore does relate to unestablished facts necessary to substantiate the claim.  Moreover, this new evidence raises a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran has a current skin condition or disability that may be related to service.  Thus, the Board concludes that new and material evidence has been submitted since the August 1964 RO rating decision, and the claim for entitlement to service connection for a skin condition is reopened.



ORDER

New and material evidence has been submitted to reopen the claim of service connection for a skin condition; to this extent only, the appeal is granted.


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of whether service connection is warranted for a skin condition.  In that regard, STRs show that the Veteran was treated for a skin condition at least twice in service, although his discharge examination was negative.  He has contended that after service he continued to have problems with rashes on his skin, and VA treatment records show that at least from 1959 or 1964 through 2004, he was periodically treated for various skin problems.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  Therefore, the Board concludes that on remand, VA should obtain a medical opinion regarding the probable etiology of the Veteran's skin condition, pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, supra.

The Board acknowledges the Veteran's advanced age and declining health, as recently reported by his representative.  Thus, on remand, the Veteran should be provided an opportunity to report for a VA examination; however, should the Veteran be unable to report for such examination, the claims folder should be sent to an appropriate VA medical provider to comply with the remand orders below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Copies of current VA treatment records for the Veteran, dated after May 2004, and pertaining to treatment for skin problems only, should be obtained and added to the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current skin condition.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the medical examiner for review, and the examination report should indicate whether such review was performed.  If the Veteran is unable to report for a VA examination, the claims folder, along with a copy of this remand, should be sent to an appropriate VA medical provider in order to render the requested opinions.

a.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current skin condition arose in or as a result of service or is such a relationship to service unlikely (i.e., less than a 50/50 probability).  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  Any opinion provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


